DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022 has been entered.

The Sequence Listing filed on November 18, 2022 and entered on November 21, 2022, has overcome the objection set forth in the previous actions. 
 
Response to Amendment

	Claims 16-18 and 21 have been canceled.  Claims 1-3, 5, 7-9, and 12-13 have been amended as requested in the amendment filed on November 18, 2022. Following the amendment, claims 1-15, 19-20, and 22-66 are pending in the instant application.
Claims 30-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim at this time. 
Claims 1-15, 19-20, and 22-29 are examined.
  

Claim Interpretation (Not Fully Responsive)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As amended, the independent claims recite “engineered to” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (see exs. at paragraphs [00198], [00216], [00237], [00298], [00308], [00311], [00357], [00358] and [00374]).  
In Remarks filed November 18, 2022, Applicant argues:
“In the Office Action, the Examiner rejected the independent claims under 35 U.S.C. § 112, sixth paragraph. The Examiner alleges ‘the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function,’ Office Action at 3. Applicant respectfully submits that rejection does not apply to the claims as presently presented.”
This is not persuasive because the claims as currently amended still recite means-for language: “engineered to…”. As stated previously, analysis under this statute is not a rejection and the amendments/arguments have failed to comply with (1a- c) or (2a-b) below.
As stated in the previous action, in response to the 112, sixth paragraph analysis, Applicant may:
(1a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(1b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(1c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(2a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(2b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112, second paragraph (Maintained)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended, Claims 1-15, 19-20, and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has provided no specific traverse but merely states, “Applicant respectfully submits that rejection does not apply to the claims as presently presented” (Remarks, pg. 15).
This is not persuasive.  
As currently amended, independent claims 1 and 8 recite “a biological supporting material comprising a proliferation inhibitory and the density or stiffness of the biological support material is engineered to decrease the distance of a gene expression distribution of the neuronal and/or glial cells to that of a target tissue, wherein the biological supporting material is selected from the group consisting of one or more extracellular matrix proteins, a basement membrane matrix, collagen, laminin, gelatin, proteoglycans, alginate, polyethylene glycol, agarose, chitosan and silk protein-based and other porous scaffolds; wherein the 3D matrix further comprises crosslinkers; and wherein the 3D matrix further comprises hyaluronic acid.”  
The phrase “engineered to decrease the distance of a gene expression distribution of the neuronal and/or glial cells to that of a target tissue” is functional language that attempts to limit the “density or stiffness of the biological support material” without imposing a material/structural limitation, or manipulative difference by adding active steps. It is unclear if a biological supporting material that fulfills the claimed criteria (“selected from the group consisting of one or more extracellular matrix proteins, a basement membrane matrix, collagen, laminin, gelatin, proteoglycans, alginate, polyethylene glycol, agarose, chitosan and silk protein-based and other porous scaffolds; wherein the 3D matrix further comprises crosslinkers; and wherein the 3D matrix further comprises hyaluronic acid”) inherently fulfills the limitation of being “engineered to decrease …” or if further manipulation is required.  Therefore, the metes and bounds of the claims are indefinite.  This affects the scope of all depending claims.
For purposes of applying prior art, any biological supporting material “selected from the group consisting of one or more extracellular matrix proteins, a basement membrane matrix, collagen, laminin, gelatin, proteoglycans, alginate, polyethylene glycol, agarose, chitosan and silk protein-based and other porous scaffolds; wherein the 3D matrix further comprises crosslinkers; and wherein the 3D matrix further comprises hyaluronic acid” and comprising “neuronal and/or glial cells derived from a stem cell” anticipates the composition of the invention.

		Claim Rejections - 35 USC § 112, first paragraph (New)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended, Claims 1-15, 19-20, and 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a  biological supporting material “selected from the group consisting of one or more extracellular matrix proteins, a basement membrane matrix, collagen, laminin, gelatin, proteoglycans, alginate, polyethylene glycol, agarose, chitosan and silk protein-based and other porous scaffolds; wherein the 3D matrix further comprises crosslinkers; and wherein the 3D matrix further comprises hyaluronic acid” and comprising “neuronal and/or glial cells derived from a stem cell”; does not reasonably provide enablement for a “density or stiffness of the biological support material is engineered to decrease the distance of a gene expression profile of the neuronal and/or glial cells to that of a target tissue.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The term “the density or stiffness of the biological support is engineered” is not defined (see exs. at paragraphs [00198], [00216], [00237], [00298], [00308], [00311], [00357], [00358] and [00374]).  In the instant case, the claim states intended result (decrease the distance of a gene expression profile relative to an unnamed target tissue).    
Biological supporting materials consisting of one or more extracellular matrix proteins, a basement membrane matrix, collagen, laminin, gelatin, proteoglycans, alginate, polyethylene glycol, agarose, chitosan and silk protein-based and porous scaffolds were all known in the art, and methods for seeding neuronal and/or glial cells derived from a stem cell in said scaffolds were also known (see Schizas et al., J Biomaterial Application, 2014 Feb;28(6):825-36).  Either decreased distance of a gene expression profile is an inherent property of these biological support materials (see rejection under 112(b) above); or, a person having ordinary skill in the art would have to perform further experimentation in order to discover the density or stiffness of the biological support material that decreases the distance of a gene expression profile of the neuronal and/or glial cells to that of a target tissue, as claimed.
Absent express guidance as to the density and or stiffness within the specification, the amount of further experimentation required to discover the density or stiffness of the biological support material that decreases the distance of a gene expression profile of the neuronal and/or glial cells to that of a target tissue, as claimed, goes beyond what is routine within the art.  A skilled artisan would have to perform multiple further experiments, comprising the different biological support compounds claimed at various densities, and testing the distance of gene expression profile relative to different target tissues.  This amount of experimentation constitutes undue further experimentation.
For these reasons, Claims 1-15, 19-20, and 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

On pages 15-16 of Remarks (Id), Applicant traverses the rejection under 102 in the previous action, based upon Mehrotra prior art, on the following grounds:
[A] Mehrotra does not teach a 3D matrix comprising neuronal and/or glial cells derived from a stem cell.  This is not persuasive because Mehrotra teaches neural stem cells derived from mouse embryonic stem cells in 3D agarose hydrogels, which fulfils the neuronal cells derived from stem cells and a 3D matrix in the broadest reasonable interpretation of the limitation.
[B] Mehrotra does not teach a biological supporting material comprising a proliferation inhibitor.  This is not persuasive because Mehrotra teaches an agarose “gelatin” (of instant claims 1 and 8) biological 3D matrix comprising the identical proliferation inhibitor of instant claim 22, namely, Ara-C.
[C] Lastly, Applicant argues that Mehrotra does not teach that the density or stiffness of the biological has been engineered to decrease the distance of a gene expression profile.  As argued above, either this is an inherent property of the biological support material itself; or the claims have failed to provide clarity for the steps required to “engineer” the material (see rejection under 112(b) above), and the specification fails to provide adequate enabling guidance for the manipulation of density and/or stiffness such that the engineered composition can be made as claimed.  
For purposes of applying prior art, the decreased distance of a gene expression profile relative to a target tissue is an inherent property of materials required by the claims.

Claim Rejections - 35 USC § 103 (New)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As currently amended, Claims 1-15, 19-20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra (art of record) and Schizas et al., 2014 (citation above). 
Claim Interpretation: Given the lack of clarity within the claims (see above), the invention will be interpreted as comprising only those limitations that impose a structural/material limitation. Thus, the invention is a tractable neural tissue culture (the specification states: “the term ‘tractable’ means malleable, conformable, yielding, amenable, or controllable” [0058]); comprising neuronal and/or glial cells and a biological supporting material selected from the list claimed plus Hyaluronic acid and a crosslinker (claims 1 and 8); and comprising a “proliferation inhibitor”.  Wherein the neuronal cells are selected from the group consisting of glutamatergic neurons, GABAergic neurons, dopaminergic neurons, microglia, oligodendrocytes, motor neurons, and bipolar neurons (claim 20).
The Mehrotra et al. prior art teaches neural stem cells derived from mouse embryonic stem cells induced in 3D agarose hydrogels that provide controlled delivery of Ara-C (pg. 2, fourth paragraph).  The authors teach, “Here, we employed degradable, H-bonded LbL multilayer assembly of PAA, PEG and Ara-C over agarose, subsequent to the fabrication of the agarose, and demonstrate controlled release of Ara-C from agarose at physiological pH at concentrations amenable to inhibiting fibroblast growth without affecting the neuron viability” (pg. 3, sentence before Materials and Methods). The cultures are primary cortical neuronal cells, which by definition all derive from a common embryonic stem cell source. In this way, the prior art teaches a hydrogel comprising the cells, proliferation inhibitor and crosslinker of the instant claims. 
The only element missing from Mehrotra is the hyaluronic acid-based hydrogel scaffold. 
The Schizas prior art remedies this deficiency by teaching a hyaluronic acid (HA)–based hydrogel improves motorneuron survival in organotypic cultures (Abstract).  Specifically, the reference teaches HA was functionalized with carbazate and aldehyde active groups (“crosslinker” of the instant claims, pg. 827, first full paragraph of second column).  The reference further compares cell gene expression between modified HA hydrogels, unmodified HA, collagen hydrogels (Table 1) and report HA-gel as significantly improving motorneuron survival (Table 2). 
It would have been obvious to a person having ordinary skill in the art, at the time of the filing date of the application, to substitute the HA gel, as taught by Schizas, in the place of the agarose, as taught by Mehrotra.  Motivation to do so is explicit wherein Schizas teaches HA-based hydrogels improve neuron survival in organotypic 3D cultures.In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that combining prior art elements according to known method to yield predictable results is prima facie obvious if the following rationale can be applied:
(1) the prior art includes each element claimed though not necessarily in the same reference.
(2) it was within the technical grasp of one of ordinary skill in the art to combine the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately.
(3) one of ordinary skill in the art would have recognized that the results of such combination were predictable.  

(KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007). Based on the guidance and direction within the prior art, such combination would have been well within the technical grasp of a skilled artisan.  Since each of the elements in combination are merely performing the same function as they did separately, then one of ordinary skill in the art would have been able to predictably combine the elements with a reasonable expectation of success.  
Therefore, the invention as a whole is prima facie obvious over the teachings in the art at filing.

Art cited but not relied upon as prior art:
Simao et al., Recapitulation of Human Neural Microenvironment Signatures in iPSC-derived NPC 3D Differentiation, Stem Cell Reports 11:552-564, 2018. Neurospheroid cultures recapitulate the microenvironment of native tissues as evidenced by proteome and transcriptome dynamics.  This seems to indicate that 3D neurospheroid and organoid culture inherently leads to the “expression of cellular and extracellular features found in neural tissues”.  Figures 1D and 2E  demonstrate transcriptome “distance” relative to native tissues is decreased by 3D culture.

Conclusion
No claim is allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649